Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on February 11, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsilius (2,707,664). Marsilius teaches a stage (Fig. 1) for elevating a platform of the stage over a surface on which the stage is placed, the stage comprising: first and second panels (12,14) movable relative to one another into an open configuration and a closed configuration, each panel having a recess (within flange 17,16); and first and second legs (20,30) movable relative to the panels into a support configuration and a stowed configuration; wherein in the open configuration the panels define the platform (Fig. 1) and in the closed configuration the recesses define an enclosure (Fig. 2); in the support configuration, the legs extend from the recesses to the .  
Marsilius further teaches a stage (Fig. 1), comprising: a panel (12,14); and at least one leg (20) connected to the panel; wherein the stage is configurable into an operational configuration and a portable configuration; in the operational configuration, the panel provides a platform occupiable by a plurality of persons simultaneously and the leg supports the platform when occupied by the persons; and in the portable configuration, the stage can be carried by one of the persons individually without assistance (Fig. 2, inherently).  Wherein in the operational configuration, the panel is in a platform configuration in which the panel provides the platform, and the leg is in a support configuration in which the leg extends from the platform; and in the portable configuration, the panel is in a closed configuration in which the panel does not provide the platform, and the leg is in a stowed configuration in which the leg does not extend from the platform.  Wherein the operational configuration is a first operational configuration and the stage is configurable into a second operational configuration; and in the second operational configuration, the panel is in the platform configuration and the leg is in the stowed configuration (Fig 3 with all legs in the stowed configuration).  
Wherein the stage is convertible from the operational configuration to the portable configuration by the one of the persons individually without assistance.  
Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (5,029,671).  Larson teaches a stage (Fig. 1), comprising: a panel (10,11); and at least one leg (23-29) connected to the panel; wherein the stage is configurable into an operational configuration  (Fig. 1) and a portable configuration (Fig. 4); in the operational configuration, the panel provides a platform occupiable by a plurality of persons simultaneously and the leg supports the platform when occupied by the persons; and in the portable configuration, the stage can be carried by one of the persons individually without assistance (Fig. 4, inherently via handles 38).  Wherein in the operational configuration, the panel is in a platform configuration in which the panel provides the platform, and the leg is in a support configuration in which the leg extends from the platform; and in the portable configuration, the panel is in a closed configuration in which the panel does not provide the platform, and the leg is in a stowed configuration in which the leg does not extend from the platform.  Wherein the operational configuration is a first operational configuration and the stage is configurable into a second operational configuration; and in the second operational configuration, the panel is in the platform configuration and the leg is in the stowed configuration (Fig. 2).  
Wherein the stage is convertible from the operational configuration to the portable configuration by the one of the persons individually without assistance.  
Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs (2,851,311). Gibbs teaches a stage (Fig. 1), comprising: a panel (19); and at least one leg (11) connected to the panel; wherein the stage is configurable into an operational configuration (Fig. 1, see person standing on platform) and a portable configuration (Fig. 1, see person carrying platform); in the operational configuration, the panel provides a platform occupiable by a plurality of persons simultaneously and the leg supports the platform when occupied by the persons; and in the portable configuration, the stage can be carried by one of the persons individually without assistance.  Wherein the stage is convertible from the operational configuration to the portable configuration by the one of the persons individually without assistance.  
Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn (2019/0053885). Flynn teaches a stage (Fig. 1), comprising: a panel (10,20); and at least one leg (40,50) connected to the panel; wherein the stage is configurable into an operational configuration (Fig. 1) and a portable configuration (Fig. 5); in the operational configuration, the panel provides a platform occupiable by a plurality of persons simultaneously (e.g. two people could work with two small pets on each half) and the leg supports the platform when occupied by the persons; and in the portable configuration, the stage can be carried by one of the persons individually without assistance.  Wherein the stage is convertible from the operational configuration to the portable configuration by the one of the persons individually without assistance.  Wherein in the operational configuration, the panel is in a platform configuration in which the panel provides the platform, and the leg is in a support configuration in which the leg extends from the platform; and in the portable configuration, the panel is in a closed configuration in which the panel does not provide the platform, and the leg is in a stowed configuration in which the leg does not extend from the platform.  Wherein the operational configuration is a first operational configuration and the stage is configurable into a second operational configuration; and in the second operational configuration, the panel is in the platform configuration and the leg is in the stowed configuration (Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (2019/0053885).  As stated above, Flynn teaches the limitations of claim 10, including a platform with panels and legs.  Flynn further teaches that the platform is substantially square; the panel includes first and second halves that are foldably connected to one another at a midline of the panel such that they are foldable toward one another and unfoldable away from one another; in the platform configuration, the halves are fully unfolded; in the closed configuration the halves are fully folded; the at least one leg includes five legs; when the stage is in the operational configuration, one of the legs  (50) supports a middle area of the platform and each of the remaining legs (40) supports a respective corner area of the platform; and when the stage is in the portable configuration, the legs are fully enclosed by the halves.   For claim 14, Flynn fails to specifically teach that the platform has a surface area of at least 16 square feet. It would have been an obvious design consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stage of Flynn by making the platform at least 16 square feet, depending on the desired need of the person using the stage, e.g. the type of animal to be placed thereon, etc.
For claim 16, Flynn fails to specifically teach that t the stage weighs less than 20 pounds; and in the operational configuration, the stage supports a weight load on the platform of at least 50 pounds per square foot.   It would have been an obvious design consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stage of Flynn by making it so the stage weighs less than 20 pounds; and in the operational configuration, the stage supports a weight load on the platform of at least 50 pounds per square foot, depending on the desired need of the person using the stage, e.g. the type of animal to be placed thereon and the type of person transporting it, etc.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn (2019/0053885) as applied to claims 14 and 16 above, and further in view of Miller et al (6,705,234).    As stated above, Flynn teaches the limitations of claim 14, including a stage with first and second halves.  Flynn also teaches handles (60) to help carry the stage. For claim 15, Flynn fails to teach a shoulder strap. Miller teaches a should strap (131) extending from the first end of the midline of the stage to the second end of the midline (Figure 9); and when the stage is in the portable configuration, the stage is carryable by the one of the persons by use of the shoulder strap.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stage of Flynn by adding a shoulder strap, such as is taught by Miller, in place of or in addition to the handles, to provide a means to carry the folded stage via one’s shoulder.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crowell (7,370,908). Crowell teaches a stage (Fig. 1 and annotated figure below) having a first stage having a platform (7,5,9) defining a plane, the first stage platform having an edge (straight edge of 5) defining an intersection of the first stage plane and a boundary perpendicular to the first stage plane, the first stage having a leg (15) extending from the first stage platform such that a distal portion of the first stage leg crosses the first stage boundary (see Fig. 7).  For claim 17, Crowell fails to teach a second stage.  However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04. Therefore, it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second stage with the first stage, to provide an additional horizontal surface for sitting or as a workspace.  When combined, the second stage has a platform (7,5,9) defining a plane, the second stage platform having an edge (straight edge of 5) defining an intersection of the second stage plane and a boundary perpendicular to the second stage plane, the second stage having a leg (15) extending from the second stage platform such that a distal portion of the second stage leg crosses the second stage boundary (see Fig. 7); wherein when the edges are aligned, the first stage leg crosses the second stage boundary without interfering with the second stage leg (see annotated figure below), the second stage leg crosses the first stage boundary without interfering with the first stage leg, and the two platforms define the performance area.  
For claim 18, Crowell, modified, further teaches that the first stage leg supports an area of the first stage platform; the second stage leg supports an area of the second stage platform; the areas are substantially similar in size; the alignment of the edges defines a line between the platforms; with respect to the line, the areas are symmetrically opposite one another on the platforms and the legs are positioned asymmetrically opposite one another under the platforms; and the asymmetrical positioning of the legs causes the non-interference of the legs (see annotated figure below).  
For claim 19, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, it would have also been obvious to add a third and fourth stage to the assembly to provide additional horizontal surfaces for sitting or as a workspace.  The third stage having a platform (7,5,9) defining a plane, the third stage platform having a first edge (edge of 5) defining an intersection of the third stage plane and a first boundary perpendicular to the third stage plane, the third stage platform having a second edge (edge of 7) defining an intersection of the third stage plane and a second boundary perpendicular to the third stage plane and to the first third stage boundary, the third stage having a leg (15) extending from the third stage platform such that a distal portion of the third stage leg crosses the first third stage boundary; a fourth stage (7,5,9) having a platform defining a plane, the fourth stage platform having a first edge (edge of 5) defining an intersection of the fourth stage plane and a first boundary perpendicular to the fourth stage plane, the fourth stage platform having a second edge (edge of 7) defining an intersection of the fourth of the fourth stage plane and a second boundary perpendicular to the fourth stage plane and to the first fourth stage boundary, the fourth stage having a leg (15) extending from the fourth stage platform such that a distal portion of the fourth stage leg crosses the first fourth stage boundary; wherein the first stage platform edge is a first edge of the first stage platform, and the first stage boundary is a first boundary perpendicular to the first stage plane, and the first stage platform further has a second edge defining an intersection of the first stage plane and a second boundary perpendicular to the first stage plane and to the first stage boundary; the second stage platform edge is a first edge of the second stage platform, and the second stage boundary is a first boundary perpendicular to the second stage plane, and the second stage platform further has a second edge defining an intersection of the second stage plane and a second boundary perpendicular to the second stage plane and to the first second stage boundary; when the first stage platform first edge is aligned with the second stage platform first edge, and the second stage platform second edge is aligned with the third stage platform second edge, and the third stage platform first edge is aligned with the fourth stage platform first edge, and the fourth stage platform second edge is aligned with the first stage platform second edge, none of the legs interfere with any of the other legs.  

    PNG
    media_image1.png
    698
    564
    media_image1.png
    Greyscale


For claim 20, Crowell, modified further teaches that the first stage leg supports an area of the first stage platform; the second stage leg supports an area of the second stage platform; the third stage leg supports an area of the third stage platform; the fourth stage leg supports an area of the fourth stage platform; the areas are substantially similar in size; the alignment of the edges defines a line between the first and second platforms, a line between the second and third platforms, a line between the third and fourth platforms, and a line between the fourth and first platforms; with respect to each line, the areas of the platforms on either side of the respective line are symmetrically opposite one another on the platforms on either side of the respective line and the legs of the stages on either side of the respective line are positioned asymmetrically opposite one another under the platforms on either side of the respective line; and the asymmetrical positioning of the legs causes the non-interference of the legs.   

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
March 8, 2021
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637